DETAILED ACTION

This Office Action is in response to the Request for Continued Examination filed 12/23/2021 and the  Supplemental Response filed 3/25/2022.  Claims 1-30 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to the amended language of the independent claims is persuasive.  The rejections of claims 1-30 under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been withdrawn. 
The language of claim 1 filed with the Supplemental Response of 3/25/2022 appear to include a typo omitting a word from previous claim 1 filed with the RCE of 12/23/2021.  Specifically, claim 1 filed 12/23/2021 include the phrase “based at least in part on” last limitation.  The amended claims filed 3/25/2022 omit the word “on” from this phrase.  An Examiner’s Amendment is made below in order to correct this typo.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the claims:

	In claim 1 lime 9, the word “or” has been added between the words “part” and “using” such that the limitation on lines 9-10 of claim 1 now reads as follows:
“leaving the reduced monitoring state based at least in part on using a timing offset relative to a baseline configuration.”

Allowable Subject Matter

Claims 1-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461